UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 14, 2012 ES Bancshares, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 000-52178 20-4663714 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 68 North Plank Road, Newburgh, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(845) 561-0003 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On May 14, 2012, ES Bancshares, Inc. (the “Company”) (OTCBB: ESBS), announced that its board of directors approved the termination of the registration of its common stock under Section 12(g) of the Securities Exchange Act of 1934, as amended. A Form 15 will be filed with the Securities and Exchange Commission (the “SEC”) on or about May 14, 2012 in order to effect such deregistration. Once the Form 15 is effective, which is expected to occur approximately 90 days following its filing, the obligations of the Company to file periodic reports with the SEC, including reports on Forms 10-K, 10-Q and 8-K, and also to file proxy materials and other reports with the SEC will cease. Anthony P. Costa, Chairman and Co-Chief Executive Officer of the Company, commented, “The Company is taking this action in order to reduce operating expenses.We believe that the continuing increased costs and administrative burdens of public company status, including our reporting obligations with the SEC, outweigh the benefits of public reporting.”Mr. Costa also indicated that ES Bancshares, Inc. will post quarterly information regarding its results of operations and financial condition on www.esbna.com and will continue to provide stockholders with an annual report containing audited financial statements. The Company is the holding company of Empire State Bank, a New York- chartered commercial bank serving business and personal clients from its offices in Newburgh, New Paltz and Staten Island, New York. This current report on Form 8-K contains certain forward-looking statements that are based on assumptions and may describe future plans, strategies and expectations of the Company. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include words like “believe,” “expect,” “anticipate,” “estimate” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.” Certain factors that could cause actual results to differ materially from expected results include changes in the interest rate environment, changes in general economic conditions, legislative and regulatory changes that adversely affect the business of the Company and the Bank, and changes in the securities markets.Except as required by law, the Company does not undertake any obligation to update any forward-looking statements to reflect changes in belief, expectations or events. Item 9.01.Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. Not Applicable. (b) Pro Forma Financial Information Not Applicable. (c) Shell Company Transactions Not Applicable. (d) Exhibits. Not Applicable SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ES BANCSHARES, INC. DATE: May 14, 2012 By: /s/ Anthony P. Costa Anthony P. Costa Chairman and Co-Chief Executive Officer
